 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.2:


As Recommended, Adopted and Approved by the Compensation
Committee and the Board of Directors on October 15, 2008
 




OIL-DRI CORPORATION OF AMERICA
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009
 
 
FOREWORD
 
Oil-Dri Corporation of America (the “Company”) originally adopted this
Supplemental Executive Retirement Plan (the “Plan”) for the benefit of certain
of its executives, effective April 1, 2003.  Effective January 1, 2009, the
Company adopts this amendment and restatement of the Plan in compliance with the
requirements of Section 409A of the Internal Revenue Code (the “Code”) and final
Treasury regulations issued thereunder.
 
The Excess Benefit provided under the Plan is intended to be an “excess benefit
plan” as defined in Section 3(36) of the Employee Retirement Income Security Act
of 1974, as amended (ERISA), and the Supplemental Benefit provided under the
Plan is intended to be a deferred compensation plan for “a select group of
management or highly compensated employees” as that term is used in ERISA and
the Plan shall be interpreted and administered to the extent possible in a
manner consistent with that intent.  The terms of this Plan, as amended and
restated, apply to all benefits earned under the Plan, regardless of whether
such benefits were earned and vested as of December 31, 2004.


 
The purpose of the Plan is to provide certain retired participants in the
Oil-Dri Corporation of America Pension Plan (“Retirement Plan”) with the amount
of benefits that would have been provided under the Retirement Plan but for:
 
 
1.
the limitations on benefits imposed by Section 415 of the Code, and/or

 
 
2.
the limitation on compensation for purposes of calculating benefits under the
Retirement Plan imposed by Section 401(a)(17) of the Code.

 

 
1

--------------------------------------------------------------------------------

 

ARTICLE 1 - Definitions
 
1.1  
Except to the extent otherwise indicated herein, or to the extent otherwise
inappropriate in the context, the definitions contained in Article II of the
Retirement Plan are applicable under this Plan.

 
1.2  
“Affiliate” means any corporation or enterprise, other than the Company, which,
as of a given date, is a member of the same controlled group of corporations,
the same group of trades or businesses under common control, or the same
affiliated service group, determined in accordance with Sections 414(b), (c),
(m) and (o) of the Code, as is the Company.

 
1.3  
“Committee” means the persons appointed by the Company as the Administrative
Committee of the Retirement Plan.

 
1.4  
“Company” means Oil-Dri Corporation of America, a corporation organized and
existing under the laws of the State of Delaware and having its principal office
in Chicago, Illinois.  The Board of Directors of the Company or the Compensation
Committee or any other authorized committee of the Board of Directors shall act
on behalf of the Company.

 
1.5  
“Excess Benefit” means the excess, if any, of the Retirement Benefit which would
have been payable to or with respect to a Participant under the Retirement Plan
had the limitations on benefits imposed by Section 415 of the Code not been
applicable, over the Retirement Benefit actually payable to or with respect to
the Participant under the Retirement Plan.

 
1.6  
“Participant” means an individual who is eligible to receive benefits under the
Plan as set forth in Article  2.1.

 
1.7  
“Plan” means this Oil-Dri Corporation of America Supplemental Executive
Retirement Plan, as amended, modified, or restated from time to time.

 
1.8  
“Retirement Benefit” means, as the context requires, the benefit payable from
the Retirement Plan.

 
1.9  
“Retirement Plan” means the Oil-Dri Corporation of America Pension Plan, as
amended, modified, or restated from time to time.

 
1.10  
“Separation from Service” means the Participant’s death, retirement or other
termination of employment with the Company and all Affiliates.  For purposes of
this definition, a “termination of employment” shall occur when the facts and
circumstances indicate that the Company and the employee reasonably anticipate
that no further services would be performed by the employee for the Company or
any Affiliate after a certain date or that the level of bona fide services the
employee would perform after such date (whether as an employee or as an
independent contractor), would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or as an
independent contractor) over the immediately preceding 36-month period (or full
period of services to the Company and all Affiliates if the employee has been
providing services to the Company less than 36  months).

 
1.11  
“Supplemental Benefit” means the excess, if any, of the Retirement Benefit that
would have been payable to or with respect to a Participant under the Retirement
Plan had the amount of the Participant’s annual Compensation taken into account
for purposes of calculating benefits under the Retirement Plan not been limited
by Code Section 401(a)(17), over the sum of (a) the Retirement Benefit actually
payable to or with respect to the Participant under the Retirement Plan and
(b) any Excess Benefit payable under this Plan.

 
ARTICLE 2  - Participation
 
2.1  
Participation

 
Each Retirement Plan participant whose Accrued Benefit under the Retirement Plan
is limited by application of the limitations on benefits imposed by Code
Section 415 and/or the limitation on considered compensation imposed by Code
Section 401(a)(17) shall be a Participant in this Plan.  Participation in this
Plan shall be limited to such Retirement Plan participants.
 
 
2

--------------------------------------------------------------------------------


 
 
ARTICLE 3 - Benefits
 
3.1  
Excess Benefit

 
The aggregate amount of Excess Benefit payable to or with respect to the
Participant shall be paid directly to such Participant or his or her Beneficiary
from the general assets of the Company in accordance with Articles 3.3 and 3.4.
 
3.2  
Supplemental Benefit

 
The aggregate amount of Supplemental Benefit payable to or with respect to the
Participant shall be paid directly to such Participant or his or her Beneficiary
from the general assets of the Company in accordance with Articles 3.3 and 3.4.
 
3.3  
General Provisions

 
(a)  
The Company shall make no provision for the funding of any Excess Benefits or
Supplemental Benefits payable hereunder.

 
(b)  
In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of Excess Benefit or
Supplemental Benefit payments, such reserve shall not under any circumstances be
deemed to be an asset of the Plan but, at all times, shall remain a part of the
general assets of the Company, subject to claims of the Company’s creditors.

 
(c)  
The Excess Benefit and/or Supplemental Benefit with respect to a Participant
shall be paid to the Participant or his or her Beneficiary in the form of five
substantially equal annual installments, with the first such installment paid on
or as soon as practicable after the first day of the calendar month following
the six-month anniversary of the Participant’s Separation from Service and the
remaining four annual installments paid annually thereafter on or as soon as
practicable following the first day of the calendar month following the
18-month, 30-month, 42-month, and 54-month anniversaries of such Separation from
Service.  The calculation of the annual installments shall be performed using
the same actuarial factors then utilized by the Retirement Plan for determining
actuarial equivalence.  All federal, state, and local taxes that the Committee
determines are required to be withheld from any benefit payments made under the
Plan shall be withheld.

 
(d)  
Any other provision of the Plan to the contrary notwithstanding, in the event
the present value of the vested combined Excess Benefit and Supplemental Benefit
with respect to a Participant who has a Separation from Service does not exceed
$50,000, payment of his or her benefit shall be made in a lump sum on or as soon
as administratively feasible after the first day of the calendar month next
following the six (6)-month anniversary of said Separation from Service.

 
(e)  
The Excess Benefit and/or Supplemental Benefit shall be paid in accordance with
subsections (c) or (d) above regardless of whether the Participant is a
“specified employee” of the Company (as defined in Treasury Regulation Section
1.409A-1(i)).

 
(f)  
In the event that the Retirement Plan shall be terminated, Excess Benefits
and/or Supplemental Benefits shall continue to be paid directly by the Company
as provided in subsections (c) or (d) above, but only with respect to such
benefits accrued as of the date of the Retirement Plan’s termination.

 
3.4  
Limitations on Benefits

 
(a)  
Any Excess Benefit and any Supplemental Benefit under this Plan shall be
considered vested and nonforfeitable only if and when the Participant’s Accrued
Benefit under the Retirement Plan is vested and nonforfeitable.

 
(b)  
Notwithstanding the foregoing, the Excess Benefit and/or Supplemental Benefit
with respect to a Participant shall be subject to adjustment by reason of
changes in Code Section 401(a)(17) and/or 415 affecting the Accrued Benefit
payable under the Retirement Plan.

 
 
3

--------------------------------------------------------------------------------


 
 
(c)  
Any other provision of the Plan to the contrary notwithstanding, in no event
will any benefit be payable under the Plan with respect to a Participant who
terminates employment or retires, if such individual performs services for a
competitor of the Company, and such service is determined by the Committee to
violate any non-competition agreement signed by the Participant.

 
ARTICLE 4  - Administration
 
4.1  
Plan Administrator

 
The Committee shall be the “administrator” of the Plan within the meaning of
Section 3(16)(A) of ERISA.
 
4.2  
Powers of Plan Administrator

 
The Committee shall be vested with the general administration of the Plan.  The
Committee shall have the exclusive right, and discretionary authority, to
interpret the Plan.  The decisions, actions and records of the Committee shall
be conclusive and binding upon the Company, upon any adopting Employers, and
upon all persons having or claiming to have any right or interest in or under
the Plan.
 
4.3  
Participation by Subsidiary

 
If any entity is now or hereafter becomes a subsidiary or Affiliate of the
Company and becomes an adopting Employer under the Retirement Plan, the Company
may authorize such subsidiary or Affiliate to participate in this Plan upon
appropriate action by such entity necessary to adopt the Plan.
 
4.4  
Claim Procedure

 
Any Participant or Beneficiary, or his or her representative, who believes he or
she is entitled to payment of a benefit for which provision is made in the Plan
shall file a written claim with the Committee and shall furnish such evidence of
entitlement to benefits as the Committee may reasonably require.  The Committee
shall notify the Participant or Beneficiary in writing as to the amount of the
benefit to which he or she is entitled, the duration of such benefit, the time
the benefit is to commence and other pertinent information concerning his or her
benefit.  If a claim for a benefit is denied by the Committee, in whole or in
part, the Committee shall provide adequate notice in writing to the Participant
or Beneficiary whose claim for a benefit has been denied within the 90-day
period following receipt of the claim by the Committee.  If, under special
circumstances, the Committee requires an extension of time for processing the
claim, written notice of the extension shall be furnished to the claimant prior
to the termination of the initial 90-day period.  In no event shall such
extension exceed a period of 90 days from the end of such initial period.  If
written notice of the denial is not furnished in accordance with the above, the
claim shall be deemed denied and the claimant may proceed with an appeal of the
denial, as provided below.  The written notice regarding the benefit denied
shall set forth (a) the specific reason or reasons for the denial; (b) specific
reference to pertinent Plan provisions on which the denial is based; (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (d) a statement that any appeal of the denial must be made in
writing to the Committee, within 60 days after receipt of the notice, which must
include a full description of the pertinent issues and the basis of the
appeal.  If the Participant or Beneficiary fails to appeal such action to the
Committee in writing within the prescribed period of time, the Committee’s
determination shall be final, binding and conclusive.
 
4.5  
Appeal of Denial of Claim

 
If the Committee receives from a Participant or a Beneficiary, or his or her
representative, within the prescribed period of time, a notice of an appeal of
the denial of a claim for benefits, the Committee shall reconsider the claim,
and may hold a hearing or otherwise ascertain such facts as it deems necessary,
and shall render a decision which shall be binding upon both parties.  The
decision of the Committee shall be in writing and a copy thereof shall be sent
by certified mail to the claimant within 60 days after the receipt by the
Committee of the notice of appeal, unless special circumstances require an
extension of such 60-day period, but in any event, not later than 120 days after
receipt.  If written notice of the denial on appeal of a claim for benefits is
not received within the 60- or 120-day period, as applicable, then the claim
shall be treated as a denied claim on appeal.
 
 
4

--------------------------------------------------------------------------------


 
ARTICLE 5  - Amendment and Termination
 
5.1  
Amendment of the Plan

 
Subject to the provisions of Article 5.3, the Plan may be wholly or partially
amended or otherwise modified at any time by the Company.
 
5.2  
Termination of the Plan

 
Subject to the provisions of Article 5.3, the Plan may be terminated at any time
by the Company.
 
5.3  
No Impairment of Benefits

 
Notwithstanding the provisions of Articles 5.1 and 5.2, no amendment to or
termination of the Plan shall impair any rights to Excess Benefits and
Supplemental Benefits which have accrued hereunder.  In the event the Plan is
terminated, any Excess Benefits and Supplemental Benefits remaining will be
distributed in such manner as is determined by the Committee in its sole
discretion.
 
ARTICLE 6  – Incorporation of Retirement Plan by Reference
 
6.1  
Incorporation of Retirement Plan by Reference

 
Except to the extent otherwise indicated herein, the applicable provisions of
the Retirement Plan are hereby incorporated by reference into this Plan.
 
ARTICLE 7  – Miscellaneous
 
7.1  
Non-Alienation

 
No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit under the Plan shall in any manner be liable for or subject to
the debts, contracts, liabilities or torts of the person entitled to such
benefit except such claims as may be made by the Company or any
Affiliate.  Notwithstanding the foregoing, a Participant’s Excess Benefit and/or
Supplemental Benefit may be assigned or awarded to an alternate payee pursuant
to a domestic relations order the Committee determines to be a “qualified
domestic relations order” (or “QDRO”) described in Code Section 414(p) and
Treasury Regulation Section 1.409A-3(j)(4)(ii).
 
7.2  
Unsecured General Creditor

 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company.  For purposes of the payment of benefits under the Plan, the
Company’s assets shall be, and remain, neither pledged nor restricted under or
as a result of the Plan.  The Company’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise to pay money in the
future.  All amounts deferred and accrued under the Plan will be unsecured
liabilities of the Company.  For purposes of this Section 7.2, all references to
the “Company” shall be deemed to also refer to any adopting Employer.
 
7.3  
Court Order

 
If an interest in a Participant’s Excess Benefit and/or Supplemental Benefit
under the Plan is assigned or awarded to an alternate payee pursuant to a QDRO,
the QDRO may provide for the immediate distribution to the alternate payee his
or her interest in such benefit in a lump sum.
 
7.4  
Participant’s Rights

 
The establishment of the Plan shall not be construed as giving any Participant
the right to be retained as an employee of the Company or any adopting Employer,
or the right to receive any benefits not specifically provided herein.  The
Company and any adopting Employer shall have no obligation to fund its
obligations under the Plan.  Nothing herein shall be deemed to create a trust of
any kind or to create any fiduciary relationships.
 
 
5

--------------------------------------------------------------------------------


 
7.5  
Notice

 
Any notice authorized or required to be given to the Company under the Plan
shall be deemed given upon delivery in writing, signed by the person giving the
notice, to the General Counsel of the Company or such other officer as may be
designated by the Committee.
 
7.6  
Applicable Law

 
To the extent not preempted by the laws of the United States of America, the
Plan shall be governed by the laws of the State of Illinois without regard to
its conflict of laws rules.
 
7.7  
Expenses

 
The expenses of administering the Plan shall be borne by the Company.
 
7.8  
Incompetency

 
If any Participant or Beneficiary is, in the opinion of the Committee, legally
incapable of giving a valid receipt and discharge for any payment, the Committee
may, at its option, direct that such payment or any part thereof be made to such
person or persons who in the opinion of the Committee are caring for and
supporting such Participant or Beneficiary, unless it has received due notice of
claim from a duly appointed guardian or conservator of the estate of the
Participant or Beneficiary.  A payment so made will be a complete discharge of
the obligations under the Plan.
 
7.9  
Severability

 
If any provisions of the Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of the Plan,
but the Plan shall be construed and enforced as if said illegal and invalid
provisions had never been included herein.
 
7.10  
Gender and Number

 
Masculine gender shall include the feminine, and the singular shall include the
plural, unless the context clearly indicates otherwise.
 
7.11  
Captions

 
The captions of the sections and paragraphs of the Plan are for convenience only
and shall not control or effect the meaning or construction of any of its
provisions.
 
IN WITNESS WHEREOF, the Company has caused the Plan to be executed upon the
signature of its duly qualified officer as of the date first written above.


OIL-DRI CORPORATION OF AMERICA
 
By:   /s/ Charles P. Brissman
Its Vice President and General Counsel
 
 
ATTEST:
 
By:  /s/ Angela M. Hatseras
 


 
 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 